                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH
INSTITUTE, et al.

              Plaintiffs,
                                                Civil No. 3:20-cv-0374
                                                JUDGE RICHARDSON
v.
                                                MAGISTRATE JUDGE FRENSLEY
TRE HARGETT, et al.

              Defendants.


     ORDER DISMISSING PLAINTIFFS’ FIRST CLAIM FOR RELIEF AND PLAINTIFF
                     KENDRA LEE WITHOUT PREJUDICE

        WHEREAS, on September 23, 2020, Plaintiffs made an unopposed motion to voluntarily

dismiss their first claim for relief—challenging the scope of Tennessee’s absentee eligibility

criteria as outlined in Tennessee Code § 2-6-201—and to voluntarily dismiss Plaintiff Kendra

Lee, from this action pursuant to Federal Rule of Civil Procedure 21;

        WHEREAS, having considered the papers submitted in support of Plaintiffs’ Motion,

Defendants’ non-opposition thereto, and the record as a whole, for the reasons set forth therein,

and for good cause shown,

        NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.    Plaintiffs’ First Claim for Relief, challenging Tennessee’s absentee voting criteria

under Tennessee Code § 2-6-201, is hereby DISMISSED without prejudice;

        2. Plaintiff Kendra Lee is DISMISSED without prejudice.

It is SO ORDERED.

                                                    __________________________
                                                     ELI J. RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00374 Document 106 Filed 09/29/20 Page 1 of 2 PageID #: 2786
                               CERTIFICATE OF SERVICE

        I hereby certify, that on this 28th day of September, 2020, the forgoing was filed
electronically, and will be served via the Court’s CM/ECF system on the following:

      Janet Kleinfelter
      Andrew B. Campbell
      Alexander Rieger
      Matthew D. Cloutier
      Office of the Tennessee Attorney General
      301 6th Avenue North
      Nashville, Tennessee 37243
      janet.kleinfelter@ag.tn.gov
      andrew.campbell@ag.tn.gov
      alex.rieger@ag.tn.gov
      matt.cloutier@ag.tn.gov

      Counsel for Defendants

                                                     /s/ Lisa K. Helton
                                                     Lisa K. Helton




                                                 2

   Case 3:20-cv-00374 Document 106 Filed 09/29/20 Page 2 of 2 PageID #: 2787
